FILED
                            NOT FOR PUBLICATION                               AUG 02 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


SHUYUN XU,                             )     No. 06-75268
                                       )
      Petitioner,                      )     Agency No. A075-686-028
                                       )
      v.                               )     MEMORANDUM*
                                       )
ERIC H. HOLDER Jr., Attorney           )
General,                               )
                                       )
      Respondent.                      )
                                       )

                         Petition to Review an Order of the
                          Board of Immigration Appeals

                       Argued and Submitted July 13, 2010
                           San Francisco, California

Before:      FERNANDEZ and TALLMAN, Circuit Judges, and HOGAN,**
             District Judge.

      Shuyun Xu, a native and citizen of China, petitions for review of the Board




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The Honorable Thomas F. Hogan, Senior United States District Judge for
the District of Columbia, sitting by designation.
of Immigration Appeals’ denial of her application for asylum,1 withholding of

removal,2 and Convention Against Torture3 (CAT) relief. We deny the petition.

      The BIA’s determination that an alien is not eligible for asylum must be

upheld if “‘supported by reasonable, substantial, and probative evidence on the

record considered as a whole.’” INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.

Ct. 812, 815, 117 L. Ed. 2d 38 (1992) (citation omitted). “It can be reversed only

if the evidence presented . . . was such that a reasonable factfinder would have to

conclude that the requisite fear of persecution existed.” Id.; see also Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). When an alien seeks to overturn

the BIA’s adverse determination, “he must show that the evidence he presented

was so compelling that no reasonable factfinder could fail to find the requisite fear

of persecution.” Elias-Zacarias, 502 U.S. at 483–84, 112 S. Ct. at 817. When an

asylum claim is involved, an alien must show either past persecution or a well

founded fear of future persecution that is “subjectively genuine and objectively

reasonable.” Fisher v. INS, 79 F.3d 955, 960 (9th Cir. 1996) (en banc); see also


      1
          8 U.S.C. § 1158.
      2
          8 U.S.C. § 1231(b)(3).
      3
      United Nations Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment, adopted Dec. 10, 1984, S. Treaty Doc. No.
100–20 (1988), 1465 U.N.T.S. 85, (implemented at 8 C.F.R. § 208.18).

                                           2
Gu v. Gonzales, 454 F.3d 1014, 1019 (9th Cir. 2006).

      Xu’s claims fail. She submitted evidence of a single past incident where,

because she had led a demonstration regarding compensation of workers for lost

wages, she was jailed and suffered harm at the hands of the police and was

thereafter required to report weekly. However, that alone was not enough to

compel a finding of past persecution or a well founded fear of future persecution.

See Gu, 454 F.3d at 1018, 1020–21; Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th

Cir. 2003); Prasad v. INS, 47 F.3d 336, 339–40 (9th Cir. 1995). Thus, the BIA

could deny relief.

      Because the BIA determined that Xu did not meet the requirements for a

grant of asylum, it properly determined that she did not meet the requirements for

withholding of removal either. See Fisher, 79 F.3d at 960–61, 965; Prasad, 47
F.3d at 340.

      Finally, there is no evidence in the record that would compel a determination

that it is more likely than not that she would be tortured in China. Thus, she is not

entitled to CAT relief. See Wakkary v. Holder, 558 F.3d 1049, 1067–68 (9th Cir.

2009); Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

      Petition DENIED.




                                          3